DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Summary
This communication is a First Office Action Non-Final Rejection on the merits. 
Claims 20-24 and 30-34 are currently pending and considered below.


Election/Restrictions
Applicant’s election without traverse of Group I, Claims 20-24 and 30-34, in the reply filed on 30 Sep 2022 is acknowledged.
Claims 25-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 30 Sep 2020.



Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “sealed bag” as set forth in Claim 1, line 1; “dispenser” as set forth in Claim 1, line 6,  and “stop elements” as set forth in Claim 30, line 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 20-34 are objected to because of the following informalities:  An updated claim set needs to be provided with the correct claim identifiers by stating that Claims 25-29 are withdrawn.  Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	
Claim 24 recites the limitation "a roll" in lines 7 and 8 and is indefinite since it is not clear if the two rolls are the same or different limitations.  Therefore, for the purposes of compact prosecution, the Examiner will interpret the second “a roll” on line 8 to be “the roll.”  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negative by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 20-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shinga US6561453B1 (herein, Shinga), and further in view of Cassoli US4679379A (herein, Cassoli).

Regarding Claim 20, Shinga discloses, wherein each roll is a roll (FIG. 2, #1) having at least one end plug (FIG. 4, #22), 
wherein the end plug is to be inserted axially into a centre of an end of a roll of paper (FIG. 6 – illustrates 22 axially in 1), said end plug comprising: 
a holding element (FIG. 4, #s 17,23,24, and 30) adapted to hold and/or guide said end of said roll of paper in correct position in a dispenser (FIG. 1, #s 1-7); and 
an outer sleeve (FIG. 4, #s 14 and 15) having an outer end (14) and an inner end (15) and said holding element being connected to said sleeve by means (FIG. 4 – illustrated connection of holding element and sleeve) for allowing the holding element to be axially moved from a first retracted position to a second position (Col. 6, lines 22-38), in which the holding element protrudes axially outward from the outer end of said sleeve (FIG. 4 – illustrates holding element protruding axially outward from sleeve), 
wherein said holding element is locked in said second position when moved thereto (FIG. 6, Col. 5, lines 59-66), and wherein the holding element has slide elements which are guided by the outer sleeve during movement from the first position to the second position (Col. 6, lines 7-14), and locking elements (FIG. 6, #28) snapping into openings in a side wall of the outer sleeve when the holding element is moved from the first to the second position, thereby locking the holding element in the second position (Col. 6, lines 15-22).

Shinga does not disclose, A package for a pile of rolls of tissue paper, wherein the pile is contained within a sealed bag.
However, Cassoli teaches, A package for a pile of rolls (FIG. 1, #12) of tissue paper (Abstract), wherein the pile is contained within a sealed bag (FIG. 17, #s 18, 65, and 69).
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Cassoli, before the effective filing date of the invention, and would be motivated to modify the apparatus as disclosed by Shinga to include the utilization of tissue paper (Abstract) in compressed (FIG. 6) rolls (FIG. 1, #12) contained in a sealed bag (FIG. 17) as taught by Cassoli.  Since Cassoli teaches the aforementioned components, a person of ordinary skill in the art would be motivated to utilize said components so as to keep the rolls secure and clean before use.

Regarding Claim 21, as combined, Shinga/Cassoli discloses as previously claimed.  As combined, Cassoli further discloses, wherein the pile of rolls is compressed (FIG. 6, Col. 4, lines 38-60).

Claims 22-23 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over, as combined, Shinga/Cassoli, and further in view of Magni US 4711067 A (herein, Magni).

Regarding Claim 22, as combined, Shinga/Cassoli disclose as previously claimed.  As combined, Cassoli further discloses, the bag (FIG. 17).
As combined, Shinga/Cassoli does not disclose, that the bag(FIG. 17) is water-proof.
However, Magni teaches, a bag (FIG. 1, #3, Abstract) that is water-proof (Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of as combined Shinga/Cassoli, before the effective filing date of the invention, and would be motivated to modify the bag (FIG. 17) as disclosed by Cassoli, to utilize water-proof material (Abstract) as taught by Magni. Since Magni teaches this limitation that is known in art, thereby providing the motivation to utilize water-proof material (Magni, Abstract) so as to protect the pile of rolls (Cassoli, 12).

Regarding Claim 23, as combined, Shinga/Cassoli/Magni disclose as previously claimed.  As combined, Shinga/Cassoli further discloses, wherein each roll (Shinga, 1) in the pile is individually wrapped with a moisture sensitive wrap (Cassoli, Col. 3, lines 25-27).


Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cassoli US4679379A (herein, Cassoli), and in view of Shinga US6561453B1 (herein, Shinga).

Regarding Claim 24, Cassoli discloses, A method of packaging a pile of rolls (FIG. 1, #18, Abstract), wherein the pile of rolls having a top side, a bottom side and four lateral sides (FIG. 17, Col. 6, lines 21-26), 
the method comprising: 
applying a compressive force on at least two lateral sides (FIGS. 18 and 19, Col. 7, lines 43-56); 
threading a bag (FIG. 18, #18) over the pile while maintaining said compressive force (Cols. 7/8, lines 66-9); and 
thereafter, sealing the opening of the bag (Col. 7, lines 23-34), 
wherein each roll is a roll of tissue paper (Col. 7, lines 42-43) 

Cassoli does not disclose, at least one end plug, 
wherein the end plug is to be inserted axially into a centre of an end, said end plug comprising: 
a holding element adapted to hold and/or guide said end in correct position in a dispenser; and 
an outer sleeve having an outer end and an inner end and said holding element being connected to said sleeve by means for allowing the holding element to be axially moved from a first retracted position to a second position, in which the holding element protrudes axially outward from the outer end of said sleeve, 
wherein said holding element is locked in said second position when moved thereto, and wherein the holding element has slide elements which are guided by the outer sleeve during movement from the first position to the second position, and locking elements snapping into openings in a side wall of the outer sleeve when the holding element is moved from the first to the second position, thereby locking the holding element in the second position.

However, Shinga teaches, at least one end plug (FIG. 4, #22), 
wherein the end plug is to be inserted axially into a centre of an end (FIG. 6 – illustrates 22 axially in 1), said end plug comprising: 
a holding element (FIG. 4, #s 17,23,24, and 30) adapted to hold and/or guide said end in correct position in a dispenser (FIG. 1, #s 1-7); and  
an outer sleeve (FIG. 4, #s 14 and 15) having an outer end (14) and an inner end (15) and said holding element being connected to said sleeve by means (FIG. 4 – illustrated connection of holding element and sleeve) for allowing the holding element to be axially moved from a first retracted position to a second position (Col. 6, lines 22-38), in which the holding element protrudes axially outward from the outer end of said sleeve (FIG. 4 – illustrates holding element protruding axially outward from sleeve), 
wherein said holding element is locked in said second position when moved thereto (FIG. 6, Col. 5, lines 59-66), and wherein the holding element has slide elements which are guided by the outer sleeve during movement from the first position to the second position (Col. 6, lines 7-14), and locking elements (FIG. 6, #28) snapping into openings in a side wall of the outer sleeve when the holding element is moved from the first to the second position, thereby locking the holding element in the second position (Col. 6, lines 15-22).
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Shinga, before the effective filing date of the invention, and would be motivated to modify the method of packaging a pile of rolls (Abstract) as disclosed by Cassoli to include the aforementioned structures listed above in Shinga.  Since Shinga teaches the aforementioned structures, a person of ordinary skill in the art would be motivated to utilize said structures and add them to the packaging of piles of rolls (Cassoli, Abstract) by having each of the rolls already containing an end plug (Shinga, 22) in the pile of rolls.  By adding the end plugs to each roll in the packaging of piles or rolls, this eliminates the action of having to add an end plug to a roll when loading into an apparatus, thus saving time.


Claims 30-31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shinga US6561453B1 (herein, Shinga), and further in view of Cassoli US4679379A (herein, Cassoli).

Regarding Claim 30, Shinga discloses, wherein each roll is a roll (FIG. 2, #1) having at least one end plug (FIG. 4, #22), 
wherein the end plug is to be inserted axially into a center of an end of a roll of paper (FIG. 6 – illustrates 22 axially in 1), said end plug comprising: 
a holding element (FIG. 4, #s 17,23,24, and 30) adapted to hold and/or guide said end of said roll of paper in correct position in a dispenser (FIG. 1, #s 1-7); and 
an outer sleeve (FIG. 4, #s 14 and 15) having an outer end (14) and an inner end (15) and said holding element being connected to said sleeve by means (FIG. 4 – illustrated connection of holding element and sleeve) for allowing the holding element to be axially moved from a first retracted position to a second position (Col. 6, lines 22-38), in which the holding element protrudes axially outward from the outer end of said sleeve (FIG. 4 – illustrates holding element protruding axially outward from sleeve), 
wherein said holding element is locked in said second position when moved thereto (FIG. 6, Col. 5, lines 59-66), wherein said holding element includes a central shaft (FIG. 4 – see below diagram) which is axially and slidably movable within an inner sleeve and held in the second position by stop elements (FIGS. 4-5, #26, Col. 5, lines 14-47). 


    PNG
    media_image1.png
    383
    418
    media_image1.png
    Greyscale



Shinga does not disclose, A package for a pile of rolls of tissue paper, wherein the pile is contained within a sealed bag.
However, Cassoli teaches, A package for a pile of rolls (FIG. 1, #12) of tissue paper (Abstract), wherein the pile is contained within a sealed bag (FIG. 17, #s 18, 65, and 69).
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Cassoli, before the effective filing date of the invention, and would be motivated to modify the apparatus as disclosed by Shinga to include the utilization of tissue paper (Abstract) in compressed (FIG. 6) rolls (FIG. 1, #12) contained in a sealed bag (FIG. 17) as taught by Cassoli.  Since Cassoli teaches the aforementioned components, a person of ordinary skill in the art would be motivated to utilize said components so as to keep the rolls secure and clean before use.  

Regarding Claim 31, as combined, Shinga/Cassoli discloses as previously claimed.  As combined, Cassoli further discloses, wherein the pile of rolls is compressed (FIG. 6, Col. 4, lines 38-60).



Claims 32-33 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over, as combined, Shinga/Cassoli, and further in view of Magni US 4711067 A (herein, Magni).

Regarding Claim 32, as combined, Shinga/Cassoli disclose as previously claimed.  As combined, Cassoli further discloses, the bag (FIG. 17).
As combined, Shinga/Cassoli does not disclose, that the bag(FIG. 17) is water-proof.
However, Magni teaches, a bag (FIG. 1, #3, Abstract) that is water-proof (Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of as combined Shinga/Cassoli, before the effective filing date of the invention, and would be motivated to modify the bag (FIG. 17) as disclosed by Cassoli, to utilize water-proof material (Abstract) as taught by Magni. Since Magni teaches this limitation that is known in art, thereby providing the motivation to utilize water-proof material (Magni, Abstract) so as to protect the pile of rolls (Cassoli, 12).

Regarding Claim 33, as combined, Shinga/Cassoli/Magni disclose as previously claimed.  As combined, Shinga/Cassoli further discloses, wherein each roll (Shinga, 1) in the pile is individually wrapped with a moisture sensitive wrap (Cassoli, Col. 3, lines 25-27).




Claim 34 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cassoli US4679379A (herein, Cassoli), and in view of Shinga US6561453B1 (herein, Shinga).

Regarding Claim 34, Cassoli discloses, A method of packaging a pile of rolls (FIG. 1, #18, Abstract), wherein the pile of rolls having a top side, a bottom side and four lateral sides (FIG. 17, Col. 6, lines 21-26), 
wherein each roll is a roll of tissue paper (Col. 7, lines 42-43) 
the method comprising: 
applying a compressive force on at least two lateral sides (FIGS. 18 and 19, Col. 7, lines 43-56); 
threading a bag (FIG. 18, #18) over the pile while maintaining said compressive force (Cols. 7/8, lines 66-9); and thereafter, sealing the opening of the bag (Col. 7, lines 23-34), 

Cassoli does not disclose, at least one end plug, 
wherein the end plug is to be inserted axially into a center of an end, said end plug comprising: 
a holding element adapted to hold and/or guide said end in correct position in a dispenser; and 
an outer sleeve having an outer end and an inner end and said holding element being connected to said sleeve by means for allowing the holding element to be axially moved from a first retracted position to a second position, in which the holding element protrudes from the outer end of said sleeve, 
wherein said holding element is locked in said second position when moved thereto, 
wherein said holding element includes a central shaft which is axially and slidably movable within an inner sleeve and held in the second position by stop elements.

However, Shinga teaches, at least one end plug (FIG. 4, #22), 
wherein the end plug is to be inserted axially into a center of an end (FIG. 6 – illustrates 22 axially in 1), said end plug comprising: 
a holding element (FIG. 4, #s 17,23,24, and 30) adapted to hold and/or guide said end in correct position in a dispenser (FIG. 1, #s 1-7); and  
an outer sleeve (FIG. 4, #s 14 and 15) having an outer end (14) and an inner end (15) and said holding element being connected to said sleeve by means (FIG. 4 – illustrated connection of holding element and sleeve) for allowing the holding element to be axially moved from a first retracted position to a second position (Col. 6, lines 22-38), in which the holding element protrudes from the outer end of said sleeve (FIG. 4 – illustrates holding element protruding outward from sleeve),
wherein said holding element is locked in said second position when moved thereto (FIG. 6, Col. 5, lines 59-66), 
wherein said holding element includes a central shaft (FIG. 4 – see below diagram) which is axially and slidably movable within an inner sleeve and held in the second position by stop elements (FIGS. 4-5, #26, Col. 5, lines 14-47). 


    PNG
    media_image1.png
    383
    418
    media_image1.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Shinga, before the effective filing date of the invention, and would be motivated to modify the method of packaging a pile of rolls (Abstract) as disclosed by Cassoli to include the aforementioned structures listed above in Shinga.  Since Shinga teaches the aforementioned structures, a person of ordinary skill in the art would be motivated to utilize said structures and add them to the packaging of piles of rolls (Cassoli, Abstract) by having each of the rolls already containing an end plug (Shinga, 22) in the pile of rolls.  By adding the end plugs to each roll in the packaging of piles or rolls, this eliminates the action of having to add an end plug to a roll when loading into an apparatus, thus saving time.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Campbell US-4383656-A and Prescott US-3775933-A cited for rolls, bag, paper, holding element, outer and inner sleeve, side wall, and compressed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS G DEL VALLE whose telephone number is (303)297-4313. The examiner can normally be reached Monday-Friday, 0730 - 1630 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571 270 1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUIS G DEL VALLE/Examiner, Art Unit 3731  
02 November 2022                                                                                                                                                                                         
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731